UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1343


WINFRED F. NICHOLSON,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 016609-17)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se. Douglas Campbell Rennie, Rachel Ida Wollitzer,
Tax Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winfred F. Nicholson appeals from the tax court’s order dismissing his petition in

which he sought to challenge a notice of deficiency regarding his 2012 federal income tax

liability and a tax refund for the 2016 tax year. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the tax court. Nicholson v. Comm’r of Internal Rev., Tax

Ct. No. 016609-17 (U.S. Tax Ct. Mar. 5, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2